Citation Nr: 1509235	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-05 201 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as due to hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1964 to August 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case was then remanded by the Board in March 2014 and August 2014 for further development. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in June 2013.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss related to his military service.

2.  The Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the Veteran's claims file shows that the Veteran served in Vietnam from May 1966 to August 1967.  The Veteran has competently and credibly reported noise exposure while working in close proximity to the flight line during his service in Vietnam.

The Veteran's service treatment records show that he had normal hearing upon entry to service in January 1964.  Audiological testing performed in April 1965 and July 1967 appear to show some worsening of the Veteran's hearing while in service; however, neither test revealed hearing loss as defined by VA pursuant to 38 C.F.R. § 3.385.  

The Veteran's private and VA medical records associated with the claims file show current diagnoses of hearing loss and tinnitus; however, the etiology of these disorders is not discussed those records.

The Veteran submitted a claim for service connection for hearing loss and tinnitus in July 2009.  He was afforded a VA examination in connection with his claim in August 2009.  That VA examiner diagnosed the Veteran with tinnitus and hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  She then opined that the hearing loss and tinnitus were not caused by or related to the Veteran's military service because the Veteran's hearing had been normal at discharge and the onset of tinnitus had occurred later.  The Board found that this opinion was inadequate in that it was based solely upon a normal separation examination.  As such, the Board remanded the Veteran's claims for a new VA examination, which was to include an opinion as to whether the Veteran's tinnitus was related to his hearing loss.  

The Veteran was then afforded a second VA examination in June 2014.  The June 2014 examiner opined that the Veteran's hearing loss and tinnitus were not related to his military service.  In support of this opinion, the June 2014 examiner noted that electronic hearing testing conducted at enlistment and discharge showed that the Veteran did not have a significant threshold shift beyond normal variability while in service and cited to medical literature.  However, the June 2014 VA examiner did not address the Veteran's slight worsening in hearing while in service and did not discuss whether the Veteran's tinnitus was related to his hearing loss as requested by the Board.  

The claims were then remanded by the Board for a third opinion.  The Veteran underwent another VA examination in September 2014.  That examiner opined that the Veteran's hearing loss and tinnitus were not related to his service because the electronic hearing testing conducted at enlistment and discharge did not show a significant threshold shift beyond normal variability while in service.  There was again no discussion of whether the Veteran's tinnitus was related to the Veteran's hearing loss.

Consequently, the Board sought a VHA opinion in January 2015, which was later provided in February 2015.  After a review of the claims file, the VHA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were the result of the Veteran's noise exposure while in service.  The 2015 VHA examiner found that the Veteran's in-service audiological testing showed a significant threshold shift in the right ear, which was evidence of in-service acoustic trauma.  She also opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss.  

The Board finds that the August 2009 VA examination is of little probative value in this case, as it was based solely on the fact that the Veteran had normal hearing at separation.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The June 2014 and September 2014 VA examinations are also of little probative value because the examiners did not adequately discuss the Veteran's threshold shift in service and did not address all of the Board's remand directives.

On the other hand, the Board finds that the opinion provided by the February 2015 VHA examiner is highly probative in this case.  The VHA examiner reviewed the Veteran's claims file and provided a discussion of the relevant medical evidence of record, considered the Veteran's noise exposure both in service and after separation, and provided an opinion that was supported by rationale.  Further, she specifically commented on the threshold shift.  Therefore, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


